UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-5136



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


BARBARA MEAD,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, District Judge.
(1:06-cr-00315-MBS-3)


Submitted:   May 28, 2008                  Decided:    June 16, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Langdon D. Long, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant. Kevin F. McDonald, Acting United States
Attorney, James C. Leventis, Jr., Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Barbara Mead pled guilty to conspiracy to manufacture,

possess with intent to distribute, and to distribute 50 grams or

more of a mixture or substance containing methamphetamine, 21

U.S.C.A. §§ 841(a)(1), (b)(1)(A), 846 (West 1999 & Supp. 2007), and

manufacturing and attempting to manufacture methamphetamine, which

created a substantial risk to human life, 21 U.S.C. § 858 (2000).

The district court sentenced her to 235 months of imprisonment.

She appeals her sentence, contending that it is unreasonable.

Finding that the district court did not abuse its discretion in

determining and imposing Mead’s sentence, we affirm.

          While released on bond pending sentencing, Mead absconded

to Nevada and, while there, was charged with first degree murder.

She pled guilty to accessory to first degree murder and was

sentenced to 24 to 60 months’ imprisonment based on her conduct of

aiding the principal in the concealment of the body of Cynthia

Delgado so that it would not be discovered.        Also, while on

release, Mead tested positive for marijuana and methamphetamine,

she did not follow up with the drug treatment that was ordered as

a condition of her release, and she moved to Nevada without

notifying the Probation Office of her new address.

          At sentencing, Mead objected to the probation officer’s

recommendation that she not be given a reduction for acceptance of

responsibility and that her criminal history category was II,


                              - 2 -
resulting in an advisory guideline range of 235 to 293 months.                The

district court overruled her objections, considered the relevant

sentencing factors in 18 U.S.C. § 3553(a) (West 2000 & Supp. 2007),

and determined that a sentence of 235 months was appropriate.                  On

appeal, Mead contends that the sentence was unreasonable in light

of her personal circumstances and when compared to the 108-month

sentence her co-defendant received.

            Appellate courts review sentences imposed by district

courts   for    reasonableness,     applying      an   abuse     of   discretion

standard.      Gall v. United States, 128 S. Ct. 586, 597-98 (2007);

United States v. Pauley, 511 F.3d 468, 473-74 (4th Cir. 2007).

When sentencing a defendant, a district court must: (1) properly

calculate the guideline range; (2) determine whether a sentence

within   that    range   serves   the   factors    set   out    in    §   3553(a);

(3) implement mandatory statutory limitations; and (4) explain its

reasons for selecting a sentence.        Pauley, 511 F.3d at 473.           In the

Fourth   Circuit,    “[a]   sentence     within    the    proper      Sentencing

Guidelines range is presumptively reasonable.”             United States v.

Allen, 491 F.3d 178, 193 (4th Cir. 2007); see Rita v. United

States, 127 S. Ct. 2456, 2462-69 (2007) (upholding presumption of

reasonableness for within-guidelines sentence).                This presumption

can be rebutted only by showing that the sentence is unreasonable

when measured against the § 3553(a) factors.               United States v.

Montes-Pineda, 445 F.3d 375, 379 (4th Cir. 2006).


                                    - 3 -
            The district court properly calculated Mead’s advisory

guideline range at 235 to 293 months.            The court also properly

declined     to    reduce   her     sentence   based    on   acceptance     of

responsibility.       Among   the    factors   considered    in   determining

whether a defendant has accepted responsibility are whether the

defendant    has   voluntarily    withdrawn    from    criminal   conduct   or

associations and her post offense rehabilitation efforts.                 USSG

§ 3E1.1, comment. (n.1(b), (g)).1        Here, although Mead pled guilty

and cooperated with officials, she continued to use drugs, she

failed to comply with the drug treatment that was ordered as a

condition of her release, she left the state without notifying the

probation officer, and she was engaged in further criminal conduct

resulting in her conviction for being an accessory after the fact

to murder.    The district court’s determination that Mead did not

warrant the acceptance of responsibility reduction is entitled to

great deference, see USSG § 3E1.1, comment. (n.5); United States v.

Dugger, 485 F.3d 236, 239 (4th Cir. 2007), and Mead failed to meet

her burden of showing that this reduction was warranted.                  USSG

§ 3E1.1(a); see United States v. Underwood, 970 F.2d 1336, 1339

(4th Cir. 1992) (upholding denial of reduction where defendant

continued to use drugs after entering guilty plea).




     1
      U.S. Sentencing Guidelines Manual § 3E1.1, comment. (n.5)
(2006).

                                     - 4 -
               Mead also asserts that her sentence is unreasonable

because it is disproportionately greater than the sentences of her

co-defendants--one of whom was more culpable in the offense than

she.       As Mead acknowledges, this court is not required to consider

sentences       of     co-defendants    when     imposing    sentence.     United

States v. Foutz, 865 F.2d 617, 621 (4th Cir. 1989).                       Rather,

defendants may be sentenced differently for the same offense.

United States v. Quinn, 359 F.3d 666, 682 (4th Cir. 2004).

               Moreover,    while     Mead’s     co-defendant    was   comparably

culpable with Mead in the instant offense, the co-defendant was a

first-time offender.         Mead, however, because of her conviction for

accessory to murder, had a prior sentence,2 and therefore a higher

criminal history score and a higher criminal history category than

her co-defendant, and a resultant higher advisory guideline range.

We find that the district court did not abuse its discretion in

declining to impose a variance sentence on Mead based on the

sentences received by her co-defendants.

               After    determining     the    advisory    guideline   range,    the

district      court     considered     the    relevant    sentencing   factors   in

§ 3553(a), and determined that a sentence within the range served


       2
      Although the offense conduct related to the accessory to
murder charge occurred after the offense conduct underlying the
methamphetamine convictions, Mead was sentenced on the accessory to
murder charge prior to her sentencing on the methamphetamine
charges and therefore the state sentence counted as a “prior
sentence” for purposes of determining her criminal history score.
See USSG §§ 4A1.1(a), 4A1.2 & comment. (n.1).

                                        - 5 -
those   factors.        The   district   court   then   imposed    a    235-month

sentence, at the lowest end of the advisory guideline range, and

well    below   the    40-year    statutory    maximum.      See   21   U.S.C.A.

§ 841(a)(1), (b)(1)(B) (West 1999 & Supp. 2007).             We find that this

sentence is reasonable.          See Allen, 491 F.3d at 193; see also Rita,

127 S. Ct. at 2462-69.

            Accordingly, we affirm Mead’s sentence. We dispense with

oral    argument      because    the   facts   and   legal   contentions     are

adequately addressed in the materials before the court and argument

would not aid the decisional process.



                                                                        AFFIRMED




                                       - 6 -